J-S17012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JIQUAN BELL                              :
                                          :
                   Appellant              :   No. 76 EDA 2021

         Appeal from the PCRA Order Entered September 18, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002010-2011


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                               FILED JUNE 17, 2022

     Jiquan Bell appeals from the order denying his first Post Conviction Relief

Act (“PCRA”) petition. We affirm.

     The trial court previously summarized the facts as follows:

           On June 22, 2010, Lamar Murphy and Hassan Polk met and
     rode their bikes up to the 1400 block of North Edgewood Street,
     Philadelphia. While Murphy and Polk were on Edgewood Street,
     Polk noticed a red car driving through the block approximately
     three times with multiple people in it, including [Appellant].

           At approximately 3:12 p.m., after the red car had passed
     the two boys again, [Appellant], wearing a gray T–shirt, was
     standing on the corner of Edgewood and Media Streets. At this
     time, Murphy and Polk were on the sidewalk in front of 1438
     Edgewood Street, while Murphy was talking to a friend across the
     street.

           While Murphy was talking to his friend, Polk noticed
     [Appellant] walking down the street towards them. [Appellant]
     then pulled his shirt up to cover the bottom of his face, pulled out
     a gun while standing in the middle of the street, and began
     shooting at Murphy and Polk. [Appellant], attempting to shoot
J-S17012-22


      Polk, fired his shot which struck Murphy in the head as Polk began
      to run away from [Appellant]. [Appellant] continued to shoot
      multiple times at Polk as he fled down the street, striking Polk
      once in the shoulder. Polk fled to 60th Street where he then got
      a ride to Lankenau Hospital. [Appellant], meanwhile, fled the
      scene towards Media Street.

            Responding police officers arrived to find Murphy lying on
      the sidewalk with a gunshot wound to his head. Officers placed
      Murphy in the back of a police vehicle and transported him to the
      Hospital of the University of Pennsylvania, where he was
      pronounced dead at 3:39 p.m.

            Police recovered a bullet fragment from the front door of
      1425 North Edgewood Street. A bullet was also recovered from
      Murphy’s body [and] was compared to the bullet fragment
      recovered from the home.          Subsequent forensic analysis
      established that both bullets were approximately .38 caliber in
      weight and were fired from the same weapon. No cartridge
      casings were recovered from the scene.

             On July 13, 2010 and July 14, 2010, Donte Yarde and
      [Appellant] were both incarcerated at the Youth Study Center.
      While there, Yarde overheard [Appellant] talking to other youths
      about the tattoos on his face. [In pertinent part, Appellant] stated
      that he “just walked down Edgewood [S]treet and started
      shooting,” killing Murphy with the first shot and firing multiple
      times at Polk.     Police subsequently interviewed Yarde, who
      identified [Appellant] as the individual who stated he had shot at
      both Murphy and Polk. Polk also identified [Appellant] to the
      police as the shooter during an interview.

Trial Court Opinion, 2/8/16, at 2–4 (footnotes and citations omitted).

      Appellant was arrested and charged with homicide, criminal conspiracy,

carrying a firearm without a license, possessing an instrument of crime, and

two counts of aggravated assault. At trial, testimony revealed that, at the

time of the shooting, Appellant had a GPS tracking unit on him as part of his

youth probation. Id. at 6. The tracker showed Appellant in the immediate


                                     -2-
J-S17012-22


vicinity of where the incident occurred and at the relevant time.           Id.

Ultimately, a jury found Appellant guilty of the aforementioned offenses. The

trial court immediately sentenced him to life imprisonment without the

possibility of parole for the homicide charge. No further penalty was imposed

on the remaining charges.

       Appellant filed a timely post-sentence motion challenging the weight of

the evidence, which was denied.1 On direct appeal, Appellant challenged the

sufficiency of the evidence to prove conspiracy to commit murder beyond a

reasonable doubt.2 Appellant did not pursue a weight-of-the-evidence claim.

On May 9, 2017, this Court agreed with Appellant that there was insufficient

evidence to establish that he entered into an agreement with anyone to

commit the shooting.           Accordingly, we vacated Appellant’s conspiracy

conviction, but affirmed the remainder of the judgment of sentence. 3 See

Commonwealth v. Bell, 170 A.3d 1200 (Pa.Super. 2017) (unpublished


____________________________________________


1 The post-sentence motion does not appear in the certified record. However,
it is undisputed that trial counsel filed a post-sentence motion challenging the
weight of the evidence. See PCRA Court Opinion, 2/12/21, at 15; see also
Trial Court Opinion, 7/26/12, at unnumbered 1.

2 The direct appeal followed the reinstatement of appellate rights nunc pro
tunc. Appellant’s initial appeal was dismissed after trial counsel failed to
comply with an order to file a docketing statement. During the ensuing PCRA
proceedings, counsel was appointed to represent Appellant. PCRA counsel
continued to represent Appellant until the litigation of his direct appeal nunc
pro tunc was completed.

3 Since the trial court sentenced Appellant to no further penalty on the
conspiracy conviction, we did not remand for resentencing.

                                           -3-
J-S17012-22


memorandum at 5).       Appellant did not seek allowance of appeal in the

Pennsylvania Supreme Court.

      Appellant filed a timely pro se PCRA petition. See PCRA petition, 6/4/18,

at 4. Appointed PCRA counsel filed a motion to withdraw and no-merit letter

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The

PCRA court issued Pa.R.Crim.P. 907 notice of its intent to dismiss the petition

without a hearing, indicating that the court had conducted an independent

review and agreed with PCRA counsel’s determination that Appellant’s claims

lacked merit. See Order, 5/9/19. Appellant filed a pro se response raising

additional allegations of trial counsel ineffectiveness. See Response to 907

Notice, 6/11/19.      Thereafter, appointed counsel filed a supplemental

Turner/Finley letter responding to the additional claims that Appellant

wished to raise and explaining why they were similarly meritless. See Letter,

11/26/19.

      The PCRA court issued another Rule 907 notice of its intent to dismiss

the petition without a hearing. See Order, 1/2/20. In his response to the

second notice, Appellant raised eight new claims, including an allegation that

direct appeal counsel was ineffective for failing to advance his challenge to the

weight of the evidence. See Response to 907 Notice of Intent to Dismiss,

1/23/20, at 11. PCRA counsel issued a second supplemental Turner/Finley

letter responding to the eight new claims, explaining why they were meritless,


                                      -4-
J-S17012-22


and reiterating his request to withdraw as counsel. See Letter, 5/15/20. In

response, the PCRA court issued a third Rule 907 notice indicating its intent

to dismiss the petition without a hearing. See Order 7/27/20. Finally, on

September 18, 2020, the PCRA court denied Appellant’s PCRA petition and

granted counsel’s motion to withdraw. Appellant filed a pro se notice of appeal

and complied with the court’s order to file a Pa.R.A.P. 1925(b) statement.4

Thereafter, the PCRA court issued its Pa.R.A.P. 1925(a) opinion.

       Appellant raises one issue for our review: “Whether the court erred in

dismissing the PCRA petition based upon the claim wherein Appellant alleged

ineffective assistance of [a]ppellate counsel for failure to raise a claim on

direct appeal challenging the weight of the evidence.” Appellant’s brief at 6.

       We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Diggs, 220 A.3d 1112, 1116

(Pa.Super. 2019).        Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”     Id.    “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Id. “It is


____________________________________________


4 After filing his concise statement pro se, Appellant retained counsel who
submitted an appellate brief on his behalf.

                                           -5-
J-S17012-22


an appellant’s burden to persuade us that the PCRA court erred and that relief

is due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019)

(cleaned up).

       Appellant raises an allegation of appellate counsel ineffectiveness.

Counsel is presumed to be effective, and a PCRA petitioner bears the burden

of proving otherwise. See Commonwealth v. Becker, 192 A.3d 106, 112

(Pa.Super. 2018). To do so, a petitioner must plead and prove that: (1) the

legal claim underlying his ineffectiveness claim has arguable merit; (2)

counsel’s decision to act (or not) lacked a reasonable basis designed to

effectuate the petitioner’s interests; and (3) prejudice resulted.     Id.   The

failure to establish any of the three prongs is fatal to the claim. Id. at 113.

       In his sole allegation of error Appellant attacks appellate counsel’s

effectiveness for failing to challenge the weight of the evidence on appeal. 5

Pertinent to the arguable-merit prong of Appellant’s ineffectiveness claim, we

observe that an appellate court’s standard of review when presented with such

a claim is distinct from the standard of review applied by the trial court. As

our Supreme Court has explained:

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Because the trial judge has
       had the opportunity to hear and see the evidence presented, an
       appellate court will give the gravest consideration to the findings
       and reasons advanced by the trial judge when reviewing a trial
____________________________________________


5 It is undisputed that trial counsel properly preserved the weight of the
evidence claim by raising it in Appellant’s post-sentence motion.

                                           -6-
J-S17012-22


      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations omitted).

This does not mean that the exercise of discretion by the trial court in granting

or denying a motion for a new trial based on a challenge to the weight of the

evidence is unfettered. As this Court has explained:

      The term “discretion” imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion within the
      framework of the law, and is not excised for the purpose of giving
      effect to the will of the judge. Discretion must be exercised on
      the foundation of reason, as opposed to prejudice, personal
      motivations, caprice or arbitrary actions. Discretion is abused
      where the course pursued represents not merely an error of
      judgment, but where the judgment is manifestly unreasonable or
      where the law is not applied or where the record shows that the
      action is a result of partiality, prejudice, bias or ill-will.

Id.

      Appellant avers that direct appeal counsel should have challenged the

weight of the evidence because Donte Yarde and Hassan Polk, who were key

witnesses, recanted their statements on the stand. See Appellant’s brief at

9-10. Appellant’s arguments about the recanting witnesses did not persuade

the PCRA court, who also sat as the trial court. See PCRA Opinion, 2/12/21,

at 15. The PCRA court addressed Appellant’s specific arguments regarding

the two Commonwealth witnesses as follows:

            As for [Appellant’s] specific arguments, it is true that Mr.
      Polk became uncooperative at the preliminary hearing and
      recanted the identification of [Appellant] that he had given to the

                                      -7-
J-S17012-22


      police, when he had picked [Appellant] out of a photospread as
      the shooter.9 It is also true that Mr. Yarde recanted his statement
      to police that [Appellant] had confessed the crimes to him, and he
      did not identify [Appellant] as the shooter at trial. However, the
      prior statements to police by Mr. Polk and Mr. Yarde were both
      admissible in evidence as prior inconsistent statements signed and
      adopted by the declarants. Moreover, it is well-established that
      where a witness at trial recants a statement he made to police,
      the factfinder is free to evaluate both the [witness’s] statement to
      police as well as his testimony at trial recanting that statement,
      and [is] free to believe all, part, or none of the evidence. Such
      recantations are notoriously unreliable.

            __
            9 Mr. Polk did not testify at the trial. His preliminary hearing

            testimony was read to the jury under the former testimony
            exception to the hearsay rule for unavailable witnesses.
            See Pa.R.E. 804(b)(1).

             Accordingly, the recantations of Mr. Yarde and Mr. Polk did
      not undermine the strength of the evidence in this case. As a
      result, any appeal premised upon a weight claim would not have
      been successful, and appellate counsel was not ineffective for
      failing to make such a claim.

PCRA Court Opinion, 2/12/21, at 16 (citations omitted). Thus, the PCRA court

determined that since the evidence fully supported the verdict, “appellate

counsel had no reason to raise the issue on appeal” and the ineffectiveness

claim lacked arguable merit. Id. at 15. We agree.

      Our review of the record reveals no indication of bias or ill-will on the

part of the PCRA court in its analysis. As the PCRA court aptly pointed out, it

is well-settled that the jury is free to believe all, part or none of the evidence

presented   and   to   evaluate   the   credibility   of   the   witnesses.    See

Commonwealth v. Ellison, 213 A.3d 312, 319 (Pa.Super. 2019). Here, the

jury chose to credit the initial statements of these witnesses. It is not for this

                                        -8-
J-S17012-22


Court to reweigh the evidence and substitute its judgment for that of the fact-

finder. Id. Moreover, in making his claim, Appellant ignores the additional

circumstantial evidence that pointed to him as the killer, including eyewitness

Jeanette Drayton’s unwavering identification of Appellant and the GPS data

that placed Appellant at the crime scene. Thus, we find that the PCRA court,

did not abuse its discretion by concluding that a challenge to the weight of the

evidence supporting Appellant’s conviction would have been meritless.

Accordingly, appellate counsel was not ineffective for failing to advance this

claim on direct appeal and no relief is due on Appellant’s sole allegation of

error.

         Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2022




                                     -9-